COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER OF REINSTATEMENT

Appellate case name:        Rolando Acevedo, et al., v. The O’Quinn Law Firm, et al.

Appellate case number:      01-14-00138-CV

Trial court case number:    392,247-416

Trial court:                Probate Court Number 2 of Harris County

        On September 18, 2014, this Court granted intervenor-appellants’ “Unopposed
Motion to Abate Appeal Pending Settlement Approval,” to allow appellants 90 days to
contact all 50 of their clients to try to settle the case by December 2, 2014. As directed
by this Court in that order, appellants filed a letter on November 3, 2014, requesting that
this Court keep this appeal in abeyance to allow the parties to resolve these claims.
However, our order only granted the abatement until December 2, 2014, and stated that
“[u]nless otherwise advised, or the appeal is dismissed upon a motion by appellants or all
parties, the Court will reinstate this appeal on December 3, 2014,” and appellants’ brief
would be due by January 2, 2015. Because the parties did not file a motion or current
status update by December 2, 2014, this case is reinstated as of December 3, 2014.
       Accordingly, this appeal is REINSTATED on this Court’s active docket and
appellants’ brief is ORDERED to be filed by January 2, 2015. See TEX. R. APP. P. 2,
38.6(a). Appellees’ brief, if any, is due to be filed within 30 days after the filing of
appellants’ brief. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                 Acting individually

Date: December 16, 2014